DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 3, claims 16-20 in the reply filed on 10/17/2022 is acknowledged.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/31/2022 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 16-20, 23, 26-33 and 36-39 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2009/0077922 A1) to Pettine et al.  (hereinafter Pettine).
	Pettine is directed toward snap fit gypsum wall board systems.   Pettine discloses at paragraph [0071] that the system may consist of gypsum wall panel.  Pettine discloses at paragraph [0053] that a frame support system is present to attach the panels.  Pettine discloses at paragraph [0077] that the support structure may be metal or wood studs.  Pettine discloses at paragraph [0076] that the trim unit T acts as a plurality of press on connectors.  Pettine discloses at paragraph [0080] that a plurality of substantially planar wall panels that may be gypsum are secured to the frame, where the panels have a body with a front face, rear face and a thickness therebetween.  Pettine discloses at paragraph [0079] that the receiving flanges acts as a first press on connector disposed on the rear face.  Pettine discloses at paragraph [0076] that in Figure 2 the T clip forms an overlapping portion between panels.  Figures 2 to 5 show that the connectors are snap fit where the pin deflects to fit the receiver.    Pettine discloses at paragraph [0079] that the flanges define a receiving channel that inserts into ridges that acts as a clip and flexible hook.  Pettine discloses at Figure 5 a support portion 14 to space and support the panel from the frame.  Pettine discloses at paragraph [0030] that the system eliminates the need for the use of joint compound.  Pettine discloses at Figure 4 that the snap connector has an outer angled ramp surface to allow for easier deflection of the connector.  Pettine discloses at Figures 2 to 5 that the connector each has a receiver in an opposite direction to the snap connector. Pettine discloses at Figure 1 a rail that extends along the edge of the panel.  Pettine discloses at Figure 2 that the receiver has a sharp edge to prevent removal of the panel.  Pettine discloses each and every element as arranged in claims 16-20, 23, 26-33 and 36-39.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 16-20, 26-33 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2009/0077922 A1) to Pettine et al.  (hereinafter Pettine).
	Pettine is directed toward snap fit gypsum wall board systems.   Pettine discloses at paragraph [0071] that the system may consist of gypsum wall panel.  Pettine discloses at paragraph [0053] that a frame support system is present to attach the panels.  Pettine discloses at paragraph [0077] that the support structure may be metal or wood studs.  Pettine discloses at paragraph [0076] that the trim unit T acts as a plurality of press on connectors.  Pettine discloses at paragraph [0080] that a plurality of substantially planar wall panels that may be gypsum are secured to the frame, where the panels have a body with a front face, rear face and a thickness therebetween.  Pettine discloses at paragraph [0079] that the receiving flanges acts as a first press on connector disposed on the rear face.  Pettine discloses at paragraph [0076] that in Figure 2 the T clip forms an overlapping portion between panels.  Figures 2 to 5 show that the connectors are snap fit where the pin deflects to fit the receiver.    Pettine discloses at paragraph [0079] that the flanges define a receiving channel that inserts into ridges that acts as a clip and flexible hook.  Pettine discloses at Figure 5 a support portion 14 to space and support the panel from the frame.  Pettine discloses at paragraph [0030] that the system eliminates the need for the use of joint compound.  Pettine discloses at Figure 4 that the snap connector has an outer angled ramp surface to allow for easier deflection of the connector.  Pettine discloses at Figures 2 to 5 that the connector each has a receiver in an opposite direction to the snap connector. Pettine discloses at Figure 1 a rail that extends along the edge of the panel.  Pettine discloses at Figure 2 that the receiver has a sharp edge to prevent removal of the panel.
  	It would be obvious to one skilled in the art at the time of the filing of the disclosure of Pettine to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 16-20, 26-33 and 36-39.

10.	Claims 16-20, 23, 25-33 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2009/0077922 A1) to Pettine et al.  (hereinafter Pettine) in view of the teaching of (US 2009/0084055 A1) to Mangiardi et al.  (hereinafter Mangiardi).
	Pettine is directed toward snap fit gypsum wall board systems.   Pettine discloses at paragraph [0071] that the system may consist of gypsum wall panel.  Pettine discloses at paragraph [0053] that a frame support system is present to attach the panels.  Pettine discloses at paragraph [0077] that the support structure may be metal or wood studs.  Pettine discloses at paragraph [0076] that the trim unit T acts as a plurality of press on connectors.  Pettine discloses at paragraph [0080] that a plurality of substantially planar wall panels that may be gypsum are secured to the frame, where the panels have a body with a front face, rear face and a thickness therebetween.  Pettine discloses at paragraph [0079] that the receiving flanges acts as a first press on connector disposed on the rear face.  Pettine discloses at paragraph [0076] that in Figure 2 the T clip forms an overlapping portion between panels.  Figures 2 to 5 show that the connectors are snap fit where the pin deflects to fit the receiver.    Pettine discloses at paragraph [0079] that the flanges define a receiving channel that inserts into ridges that acts as a clip and flexible hook.  Pettine discloses at Figure 5 a support portion 14 to space and support the panel from the frame.  Pettine discloses at paragraph [0030] that the system eliminates the need for the use of joint compound.  Pettine discloses at Figure 4 that the snap connector has an outer angled ramp surface to allow for easier deflection of the connector.  Pettine discloses at Figures 2 to 5 that the connector each has a receiver in an opposite direction to the snap connector. Pettine discloses at Figure 1 a rail that extends along the edge of the panel.  Pettine discloses at Figure 2 that the receiver has a sharp edge to prevent removal of the panel.  Pettine discloses each and every element as arranged in claims, but is silent regarding the gypsum panel containing a fiber reinforcement.
	Mangiardi is directed toward snap fit gypsum wall board systems.   Pettine and Mangiardi are both directed toward snap fit gypsum wall board systems and therefore are analogous art.   Mangiardi teaches at paragraph [0016] that the gypsum core may be reinforced with fibers.  One would be motivated to reinforce the panel to make it more resistant to impact and therefore modify the gypsum panel of Mangiardi.  
  	It would be obvious to one skilled in the art at the time of the filing of the disclosure of Pettine in view of the teachings of Mangiardi to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 16-20, 23, 26-33 and 36-39.
11.	Claims 16-20, 23-33 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2009/0077922 A1) to Pettine et al.  (hereinafter Pettine) in view of the teaching of (US 2016/0201325 A1) to Moore  (hereinafter Moore).
	Pettine is directed toward snap fit gypsum wall board systems.   Pettine discloses at paragraph [0071] that the system may consist of gypsum wall panel.  Pettine discloses at paragraph [0053] that a frame support system is present to attach the panels.  Pettine discloses at paragraph [0077] that the support structure may be metal or wood studs.  Pettine discloses at paragraph [0076] that the trim unit T acts as a plurality of press on connectors.  Pettine discloses at paragraph [0080] that a plurality of substantially planar wall panels that may be gypsum are secured to the frame, where the panels have a body with a front face, rear face and a thickness therebetween.  Pettine discloses at paragraph [0079] that the receiving flanges acts as a first press on connector disposed on the rear face.  Pettine discloses at paragraph [0076] that in Figure 2 the T clip forms an overlapping portion between panels.  Figures 2 to 5 show that the connectors are snap fit where the pin deflects to fit the receiver.    Pettine discloses at paragraph [0079] that the flanges define a receiving channel that inserts into ridges that acts as a clip and flexible hook.  Pettine discloses at Figure 5 a support portion 14 to space and support the panel from the frame.  Pettine discloses at paragraph [0030] that the system eliminates the need for the use of joint compound.  Pettine discloses at Figure 4 that the snap connector has an outer angled ramp surface to allow for easier deflection of the connector.  Pettine discloses at Figures 2 to 5 that the connector each has a receiver in an opposite direction to the snap connector. Pettine discloses at Figure 1 a rail that extends along the edge of the panel.  Pettine discloses at Figure 2 that the receiver has a sharp edge to prevent removal of the panel.  Pettine discloses each and every element as arranged in claims, but is silent regarding the gypsum panel containing a fiber reinforcement.
	Moore is directed toward snap fit gypsum wall board systems.   Pettine and Moore are both directed toward snap fit gypsum wall board systems and therefore are analogous art.   Moore teaches at paragraph [0070] that the gypsum core may be reinforced with fibers and include polymers.  One would be motivated to reinforce the panel to make it more resistant to impact and therefore modify the gypsum panel of Mangiardi.  
  	It would be obvious to one skilled in the art at the time of the filing of the disclosure of Pettine in view of the teachings of Moore to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 16-20, 23-33 and 36-39.

Allowable Subject Matter
12.	Claims 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach a flat folded section along an angled slit.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766